IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


MICHAEL PERRY,                  : No. 19 EAL 2015
                                :
               Petitioner       :
                                : Petition for Allowance of Appeal from the
                                : Order of the Commonwealth Court
          v.                    :
                                :
                                :
WORKERS' COMPENSATION APPEAL :
BOARD (MIDATLANTIC HOSE CENTER, :
LLC),                           :
                                :
               Respondent       :


                                    ORDER


PER CURIAM

     AND NOW, this 23rd day of June, 2015, the Petition for Allowance of Appeal is

DENIED.